Hill, C. J.
1. A municipal ordinance, for a violation of which the accused was convicted by the municipal court, can not be challenged as invalid for the first time in this court. If the ordinance for any reason is invalid, it must be first attacked in the lower or trial court. Sutton v. Washington, 4 Ga. App. 30 (60 S. E. 811).
2. Assuming, as this court must do in the absence of any attack on the ordinance in the trial court, that it is valid, th'e presumption which the ordinance raised against the accused, from the finding of five gallons of intoxicating liquors in his possession in the municipality, was not rebutted by the evidence. And while the statement made by the accused, as explanatory of his possession of the liquor, if true, would have been sufficient to rebut the presumption of guilt raised against him by the ordinance, yet the credit which should be given to this statement was entirely a matter for the municipal court. Judgment affirmed.